Case 18-09108-RLM-11        Doc 386    Filed 04/04/19    EOD 04/04/19 16:22:09       Pg 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

In Re:                                         )
                                               )
USA GYMNASTICS, 1                              )      Case No. 18-09108-RLM-11
                                               )
                                 Debtor.       )
                                               )

      MOTION TO SHORTEN NOTICE ON MOTION FOR DETERMINATION THAT
    AUTOMATIC STAY DOES NOT APPLY OR ALTERNATIVELY, FOR RELIEF FROM
                   AUTOMATIC STAY WITH 30-DAY WAIVER

         Bela Karolyi, Martha Karolyi, and Karolyi Training Camps, LLC (collectively, the

“Karolyi Parties”), by counsel, for their Motion to Shorten Notice on Motion for

Determination that Automatic Stay Does Not Apply or Alternatively, for Relief from

Automatic Stay, hereby moves the Court for an entry of an order, substantially similar to

the Order attached as Exhibit A, pursuant to Rule 9006(c) of the Federal Rules of

Bankruptcy Procedure, and Rule 9006-1(a) of the Local Rules of the United States

Bankruptcy Court for the Southern District of Indiana, and in support state as follows:

         1.    The Karolyi Parties filed their Motion for Determination that Automatic Stay

Does Not Apply or Alternatively, for Relief from Automatic Stay (“Motion for Relief”) on

April 4, 2017. (Dkt. No. 385).

         2.    The relief sought in the Motion for Relief is related to and in certain

aspects opposite of the relief sought by the Debtor in the Motion for Preliminary

Injunction (the “Preliminary Injunction Motion”) filed on March 29, 2019 in Adversary



1The last four digits of Debtor’s federal tax identification number are 78771. The location
of Debtor’s principal offices is 130 E. Washington Street, Suite 700, Indianapolis, Indiana
46204.
Case 18-09108-RLM-11         Doc 386    Filed 04/04/19   EOD 04/04/19 16:22:09      Pg 2 of 6



Proceeding No. 19-50075. The Preliminary Injunction Motion is set for hearing on April

17, 2019 at 1:30 p.m.

       3.        Because motions will likely require the same evidence and argument, the

resources of the parties and the Court would be best conserved by hearing both

motions during the same setting.

       4.        Bankruptcy Rule 9006(c) and Local Rule 9006-1(a) permit the

consideration of motions on shortened notice for cause.

                                             NOTICE

       5.        The Karolyi Parties will provide notice of this Motion and any Order issued

in accordance with Local Rule 9006(d) and 9006-1(e).

       WHEREFORE, the Karolyi Parties respectfully request the Court enter an Order,

substantially similar to the Order attached as Exhibit A, and grant all other just and

proper relief.

                                            Respectfully submitted,

                                            /s/ Sarah L. Fowler
                                            Sarah L. Fowler, #30621-49
                                            MATTINGLY BURKE COHEN & BIEDERMAN LLP
                                            155 E. Market Street, Suite 400
                                            Indianapolis, IN, 46204
                                            317-614-7320
                                            sarah.fowler@mbcblaw.com
Case 18-09108-RLM-11       Doc 386     Filed 04/04/19    EOD 04/04/19 16:22:09        Pg 3 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that on April 4, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to the following parties through the Court's

Electronic Case Filing System. Parties may access this filing through the Court's

system:

       Steven Baldwin sbaldwin@psrb.com, rmatthews@psrb.com
       Martin Beeler mbeeler@cov.com
       Daniel D. Bobilya dan@b-blegal.com
       Tonya J. Bond tbond@psrb.com
       Wendy D Brewer wbrewer@fmdlegal.com
       Kenneth H. Brown kbrown@pszjlaw.com
       George Calhoun george@ifrahlaw.com
       John Cannizzaro john.cannizzaro@icemiller.com,
       Deborah Caruso dcaruso@rubin-levin.net
       Dianne Coffino dcoffino@cov.com
       Karen M Dixon kdixon@skarzynski.com
       Laura A DuVall Laura.Duvall@usdoj.gov
       Jeffrey B. Fecht jfecht@rbelaw.com, rmcclintic@rbelaw.com
       Steven W Golden sgolden@pszjlaw.com
       Gregory Michael Gotwald ggotwald@psrb.com
       Manvir Singh Grewal mgrewal@4grewal.com
       Susan N Gummow sgummow@fgppr.com
       Katherine Hance khance@goodwin.com
       Jeffrey M. Hester jhester@hbkfirm.com
       Jeffrey A Hokanson jeff.hokanson@icemiller
       John R. Humphrey jhumphrey@taftlaw.com
       Cassandra Jones cjones@wwmlawyers.com
       Bruce L. Kamplain bkamplain@ncs-law.com
       Kevin P Kamraczewski kevin@kevinklaw.com
       Ronald David Kent ronald.kent@dentons.com
       Adam L. Kochenderfer akochenderfer@wolfsonbolton.com
       Christopher Kozak ckozak@psrb.com
       Carl N. Kunz ckunz@morrisjames.com
       Cynthia Lasher clasher@ncs-law.com
       Martha R. Lehman mlehman@salawus.com
       Michael M. Marick mmarick@skarzynski.com
       Phillip Alan Martin pmartin@fmdlegal.com
       John McDonald jmcdonald@briggs.com
       Harley K Means hkm@kgrlaw.com
       Geoffrey M. Miller geoffrey.miller@dentons.com
       Robert Millner robert.millner@dentons.com
                                              14
Case 18-09108-RLM-11      Doc 386      Filed 04/04/19   EOD 04/04/19 16:22:09     Pg 4 of 6



       James P Moloy jmoloy@boselaw.com
       Ronald J. Moore Ronald.Moore@usdoj.gov
       Whitney L Mosby wmosby@bgdlegal.com
       Joel H. Norton jnorton@rsslawoffices.com
       Michael P. O'Neil moneil@taftlaw.com
       Weston Erick Overturf wes.overturf@mbcblaw.com
       Dean Panos dpanos@jenner.com
       Stephen Jay Peters speters@kgrlaw.com
       Ginny L. Peterson gpeterson@k-glaw.com
       John Thomas Piggins pigginsj@millerjohnson.com
       George Plews gplews@psrb.com
       Amanda Koziura Quick amanda.quick@atg.in.gov
       Michael L. Ralph mralph@rsslawoffices.com
       Melissa M. Root mroot@jenner.com
       James Pio Ruggeri jruggeri@goodwin.com
       Syed Ali Saeed ali@sllawfirm.com
       Ilan D Scharf ischarf@pszjlaw.com
       Thomas C Scherer tscherer@bgdlegal.com
       David J. Schwab djschwab@rsslawoffices.com
       Igor Shleypak ishleypak@fgppr.com
       James I. Stang jstang@pszjlaw.com
       Catherine L. Steege csteege@jenner.com,
       mhinds@jenner.com;thooker@jenner.com
       Meredith R. Theisen mtheisen@rubin-levin.net
       U.S. Trustee ustpregion10.in.ecf@usdoj.gov
       Susan Walker susan.walker@dentons.com
       Joshua D Weinberg jweinberg@goodwin.com
       Mark R. Wenzel mwenzel@salawus.com
       Gabriella B. Zahn-Bielski gzahnbielski@cov.com

       I hereby certify that on April 4, 2019, a copy of the foregoing was mailed by

United States mail to the following:

 Marcia Frederick Blanchette                   Alyssa Corn
 c/o Kimberly Dougherty, Esq.                  c/o Megan A. Bonanni and Michael L. Pitt
 Andrus Wagstaff, P.C.                         Pitt McGhee Palmer & Rivers, P.C.
 19 Belmont St.                                117 W. Fourth St., Suite 200
 Easton, MA 02375                              Royal Oak, MI 48067

 Rachel Denhollander                           Kenzie Gassaway
 c/o Stephen R. Drew/Adam C. Sturdivant        c/o Manvir S. Grewal
 Drew, Cooper & Anding                         2290 Science Parkway
 80 Ottawa Ave., NW Ste. 200                   Okemos, MI 48864
 Grand Rapids, MI 49503

                                            15
Case 18-09108-RLM-11      Doc 386    Filed 04/04/19   EOD 04/04/19 16:22:09   Pg 5 of 6



 Sarah Klein                                 Alexandra Raisman
 c/o Manvir S. Grewal                        c/o John Manley
 2290 Science Parkway                        Manly, Stewart & Finaldi
 Okemos, MI 48864                            19100 Von Karman Ave., Suite 800
                                             Irvine, CA 92613

 Kyla Ross                                   Tasha Schwikert-Warren
 c/o John Manley                             c/o Kevin Boyle & Jesse Creed
 Manly, Stewart & Finaldi                    Panish, Shea & Boyle LLP
 19100 Von Karman Ave., Suite 800            11111 Santa Monica Blvd., Ste. 700
 Irvine, CA 92613                            Los Angeles, CA 90025

 Jessica Thomashow                           Stephen D Penny Jr
 c/o Stephen R. Drew/Adam C. Sturdivant      11121 Mirador Lane
 Drew, Cooper & Anding                       Fishers, IN 46037
 80 Ottawa Ave., NW Ste. 200
 Grand Rapids, MI 49503

 Fidelity Investments 2018                   Plews Shadley Racher & Braun LLP
 USAG Profit Sharing Contribution            1346 N. Delaware St.
 100 Crosby Parkway                          Indianapolis, IN 46204
 Covington, KY 41015

 American Athletic, Inc                      PNC Bank
 200 American Ave                            P.O. Box 828702
 Jefferson, IA 50129                         Philadelphia, PA 19182

 National Travel Systems-Corporate Office Wipfli LLP
 4314 S Loop 289, Suite 300               12359 Sunrise Valley Drive
 Lubbock, TX 79413                        Reston, VA 20191

 The Alexander                               John Cheng
 333 South Delaware Street                   137 Danbury Rd. #141
 Indianapolis, IN 46204                      New Milford, CT 06776

 Benchmark Rehabilitation Partners           AT&T
 PO Box 2314                                 P.O. 105414
 Ooltewah, TN 37363                          Atlanta, GA 30348

 Sport Graphics, Inc.                        BMI
 3423 Park Davis Circle                      P.O. Box 630893
 Indianapolis, IN 46235                      Cincinnati, OH 45263

 Tatiana Perskaia                            Antonia Markova
 7633 Hamelin Lane                           3535 Acorn Way Lane
 Gainesville, VA 20155                       Spring, TX 77389
                                          16
Case 18-09108-RLM-11       Doc 386   Filed 04/04/19   EOD 04/04/19 16:22:09   Pg 6 of 6




 Daniel Baker                                Denison Parking
 1311 Kelliwood Oaks Drive                   c/o Virginia Ave. Garage
 Katy, TX 77450                              P.O. Box 1582
                                             Indianapolis, IN 46206
 Ivan Yordanov Ivanov
 700 Cobia Drive                             Elite Sportswear, L.P.
 Katy, TX 77494                              6850 Enterprise Dr.
                                             South Bend, IN 46628

 Neofunds By Neopost                         Dodson Group Inc
 P.O. Box 6813                               P.O. Box 393
 Carol Stream, IL 60197                      Bownsburg, IN 46112

 Carey International, Inc.                   Chainey Umphrey
 7445 New Technology Way                     1415 Melwood Dr
 Frederick, MD 21703                         San Joe, CA 95054

 Mary Lou Ackman                             Heather M. Forbes
 1939 Butler Dr                              1170 White Chapel
 Bartlett, IL 60103                          Algonguin, IL 60102

 Armine Barutyan-Fong                        Champion Rx
 1409 NW Northridge                          5481 Commercial Dr., Suite C
 Blue Springs, MO 64015                      Huntington Beach, CA 92649

 Terin Humphrey                              Aflac
 114 SE 2nd Street                           1932 Wynnton Road
 Blue Springs, MO 64014                      Columbus, GA 31999

 Staples Business Credit
 P.O. Box 105638
 Atlanta, GA 30348


                                        /s/ Sarah L. Fowler
                                        Sarah L. Fowler




                                          17
